    Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 1 of 18 PAGEID #: 22




                                         CONSULTING AGREEMENT


                 THIS CONSULTING AGREEMENT (this "Agreement") is entered into and effective
         as of October 20, 2016 (the "Effective Date") by and between Grove City Surgery Center, LLC
         ("Client"), and Sullivan Healthcare Consulting, LLC ("Consultant"), with its principal place of
         business located at 2655 Northwinds Parkway, Alpharetta, Georgia. Client and Consultant may
         hereafter be referred to, individually, as a "Party" and, collectively, as the "Parties."

                                                 BACKGROUND

             A.     Client is building afor-profit ambulatory surgery center (the "Surgery Center") in
                    Grove City. Ohio.
             B.     Consultant has represented to Client that it has the skills and experience to provide
                    consulting services during conswction, opening and first year of operation of
                    ambulatory surgery centers.
             C.     Client desires that Consultant provide consulting assistance and support during
                    conswction, opening and first year of operation of the Surgery Center (the
                    "Project"), and Consultant desires to provide such services to OhioHealth.

                                                 AGREEMENT

             In consideration of the foregoing Background, which is incorporated herein as if fully
         restated, and the mutual promises and undertakings of the Parties, and for other good and
         valuable consideration, receipt of which is hereby acknowledged, Provider and Customer agree
         as follows.

         1. Services.
            l.l. Engagemenl. Client hereby engages Consultant, and Consultant hereby accepts such
                 engagement, as an independent contractor, to provide certain services to Client on the
                 terms and conditions set forth herein.

            1.2. Services. Consultant will provide certain consulting services to Client, including
                 assignment of requisite personnel to the Project (the "Project Team"), all as set forth on
                 Exhibit A attached hereto and incorporated herein by reference (the "Services").
                 Consultant and the Project Team will at all times comply with Client's policies
                 governing access to Client's property. Such policies will be made available to Consultant
                 upon request.

            1.3. Qualification. Consultant represents and warrants that it has the qualifications and
                 experience needed to provide the Services and that all the Services will be provided in a
                 workman-like manner and in accordance with industry' standards. References for similar
                 services provided by Consultant are set forth in the proposal submitted by Consultant
                 with regard to this Project (the "Proposal").


                                                                                                       EXHIBIT 1




D
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 2 of 18 PAGEID #: 23




       1.4. Time of the Essence. Time is of the essence, and Consultant represents and warrants that
            the Services will result in the timely completion of the Project and agrees that
            Consultant's failure to meet this deadline shall constitute a material breach of this
            Agreement, except that Consultant shall not be responsible for any acts or omissions by
            Client or third parties outside of Consultant's reasonable control, to the extent such acts
            or omissions result in a delay of the Project.

  2. Pnvmenr of Fees. All fees and expenses payable for the Services, including the payment
     schedule, aze set forth in Exhibit B, attached hereto and incorporated herein by reference.
     Consultant shall charge Client only for the Services provided on site. Consulting fees will be
     invoiced monthly as set forth in the payment schedule in Exhibit B. Client shall reimburse
     Consultant for any reasonable and preapproved out-of-pocket expenses such as lodging and
     travel expenses, which will be submitted through separate invoices. All invoices will be sent
       via email.

  3. Client Responsibilities.
     3.1. Client will provide a project coordinator who has authority to coordinate information
          collection and establish meeting schedules.

       3.2. Client will follow the proposed methodology and the work plan which Consultant will
            prepare immediately upon execution of this Agreement.

       3.3. Client personnel will be reasonably available for interviews as requested by the Project
            Team with at least aseven-day advance notice.

       3.4. Client will provide office space for use by the Project Team while on site as reasonably
            requested by Consultant.

  4.     otices. All notices required under this Agreement shall be in writing and shall be delivered
       by regular U.S. mail, facsimile, personal service, certified mail return receipt requested, or by
       overnight mail. All notices shall be sent to the parties at the following addresses unless a
       change of address is provided in writing.

          If to Client:

                    Grove City Surgery Center. LI.0
                    C/O Deb Kuntz MBA, BSN, RN
                    Senior Director Joint Ventures
                    OhioHealth Neighborhood Care
                    l SO E. Broad Street
                    Columbus ,Ohio 43215

          If to Consultant:

                    Sullivan Healthcare Consulting, LLC
                    Attn.: Randall Heiser, President
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 3 of 18 PAGEID #: 24




                  2655 Northwinds Parkway
                  Alphtu~etta, Georgia 30009

   5. Relationship of the Parries. The relationship of the Parties is that of independent contractors.
      This Agreement does not create a partnership, association or other business entity. Except
      with respect to Consultant decisions regarding management of staff at the Surgery Center,
      neither party has the right to bind the other.

  6. Indemntf~carion. Consultant shall indemnify, defend and hold harmless Client, its managers,
     shareholders, directors, officers, employees, agents and affiliates (collectively, the
     "Indemnified Parties"), from and against claims by third parties (including costs and actual
     attorney fees) arising out of or based upon the Services, breach, or any act, error or omission
     relating to the performance of the Services under this Agreement, except insofar as any such
     claim arises out of or is based upon negligence or willful misconduct of any of the
     Indemnified Parties. Client shall give Consultant prompt notice of any such claim, allow
     Consultant to control the defense and/or settlement of such claim, and cooperate with
     Consultant in all matters related thereto, at Consultant's cost. 7'he indemnity obligations
     hereunder shall survive the termination of this Agreement.

  7. Limitation of Lrabilih~. Except for Consultant's indemnification obligations and Consultant's
     representations regarding timely completion of the Project, neither Party shall be liable to the
     other for punitive, special, consequential, incidental or indirect damages including without
     limitation, lost profits.

  8. No Third Pam Beneficiaries. Neither this Agreement nor the Services rendered hereunder
     are intended for the benefit of third parties. All Services are rendered only to Client, and
     Client is solely responsible for whether and how such Services (and the advice embodied
     therein) are used with respect to employees, patients, and other third parties.

  9. Confidentialitl
     9.1. Definition. As used herein, the term "Confidential information" shall mean all
          intellectual property of either Party, and all information, documentation, software
          (including listings thereof and documentation related thereto) related to either
          Consultant's or Client's business and affairs and other information disclosed by or made
          available by either Party (the "Disclosing Party") to the other (the "Receiving Party"),
          including but not limited to either Party's business plans or present or future services or
         policies.

     9.2. Ohligations of the Parties Concerning Cnnfrdential information. All Confidential
          Information of the Disclosing Party coming into the Receiving Party's possession will be
          treated by the Receiving Party as confidential and will not be disclosed to any third party
          for any purpose whatsoever except to allow the Receiving Party to carry out the
          purposes of the disclosure. In addition, the Receiving Party shall not incorporate any of
          the Confidential Information in any product or process (whether or not the Confidential
          Information is disclosed or not) without the prior written permission of the other party.
         The Receiving Party agrees to take all reasonable steps to safeguard the confidentiality
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 4 of 18 PAGEID #: 25




          of all such Confidential Information, and agrees that the Confidential Information shall
          only be disclosed to those of its employees who have a need to know the same in order
          for the Receiving Parry to carry out the purposes of the disclosure. The Receiving Party
          shall take all steps necessary to bind each of its employccs to obligations of
          confidentiality and non-use in the event Confidential Information is to be disclosed to
          such employees, including, but not limited to, having the Project Team sign a
          confidentiality agreement with terms not less stringent than contained herein.

     9.3. Return of Confidential Inforniation. Upon completion of the provision of the Services,
          subject to applicable law, all tangible items containing Confidential Information held by
          Consultant shall be destroyed (as evidenced by a certificate of destruction delivered by
          Consultant to Client), returned or properly archived, as directed by Client. If Client does
          not request one of these options for the disposition of materials within 60 days after the
          expiration or termination of this Agreement, Consultant shall promptly return all such
         tangible material to Client. Consultant will continue to maintain any Confidential
         Information that was not capable of being destroyed in accordance with and subject to
         the provisions of this Agreement.

     9.4. Exclusions. The obligations of the Receiving Party under this Agreement do not apply to
          any Confidential Information which:
                (a) Can be shown by the Receiving Party to have been in its possession prior to
                      receipt thereof from the Disclosing Party; or
                (b) Is now, or hereafter becomes, generally available to the public through no
                      act or failure to act by the Receiving Party or of any of its employees; or
                (c) Was independently developed by the Receiving Party or its employees for
                      purposes unrelated to duties owed under this Agreement; or
                (d) Can be shown by the Receiving Party to have been received by them on a
                      non-confidential basis from a third party who was not under obligation of
                      confidentiality to the Disclosing Party.

     9.S.Injuncrive Relief. The Parties mutually acknowledge and agree that each Party's
          Confidential Information is proprietary [o, or a valuable trade secret of, the Party and
          that any disclosure or unauthorized use of the Disclosing Party's Confidential
          Information by the Receiving Party will cause the Disclosing Party irreparable harm and
          loss. Accordingly, each Party agrees that the Disclosing Party shall have the right to seek
         and obtain immediate injunctive relief from breaches or threatened breaches of the
         confidentiality obligations under this Agreement.

     9.6. Compelled Disclosures. Should the Receiving Pariy become compelled, in the opinion of
         its counsel, by law, regulation, or court order or other legal process to disclose any of the
         Confidential Information, it will promptly notify the Disclosing Party to permit the
         Disclosing Party to seek protective orders or other appropriate remedy. In the event that
         such protective order or other remedy is not obtained, or that the Disclosing Party waives
         compliance with the terms of this section, the Receiving Party agrees to and shall
         provide only the limited portion of the Confidential Information that it is advised by its
         counsel is legally required and to exercise reasonable efforts to obtain assurance that
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 5 of 18 PAGEID #: 26




           confidential treatment will be accorded such Confidential Information.

      9.7. Survival. The restrictions and obligations of this Section shall continue to bind the
           Parties and their respective agents, its successors heirs and assigns during the term of
           any business dealing between the Parties, and shall survive for an additional period of
           three (3) years beyond the termination of any agreement between them, whether
           executed prior to or subsequent to this Agreement, and in the event of a trade secret, for
           as long as the Disclosing Party maintains the trade secret as such.

      9.8. Dara Co~~frde~uialit~~. Consultant acknowledges and agrees that all material, data,
           reports, statistics, policies, procedures, minutes, and/or any information pertaining to
           clinical or operational benchmarking is considered confidential. Consultant warrants and
           certifies that such "Confidential Information" shall be and remain confidential.
           Consultant may write or publish studies where Client's data is aggregated, summarized,
           and otherwise handled in a way which does not allow Client's data ro be extracted,
           identified, or derived showing Client as the data source. This warranty shall be a
           continuing duty of Consultant, which shall survive the termination of this Agreement.

      9.9. Third Part= Informarron. In order for Consultant to render the Services, it may be
           necessary for Client to disclose to Consultant information concerning or obtained from
           patients, vendors and other third parties. Client represents and warrants to Consultant
           that all such information heretofore and in the future disclosed to Consultant in
           pursuance of the Project has been and will be disclosed in a manner that does not violate
           the right of third parties.

      9.10.      HIPAA. The Parties acknowledge and agree that individually identifiable health
          care information is to be protected as required by the Health Insurance Portability and
          Accountability Act of 1996, and related regulations issued thereunder (collectively,
          "HIPAA"~, and other laws to the extent applicable. The Parties agree to enter into the
          Business Associate Agreement attached hereto as Exhibit C, in artier to comply with the
          requirements of any such applicable laws and regulations, including but not limited to
          HIPAA. The Parties agree that a breach of the Business Associate Agreement constitutes
          a material breach of this Agreement.

  10. Publications. No information or research findings resulting from this Project or use of
      Consultant data or methodologies including presentations at symposia; national, or regional
      professional meetings, journal publications; theses or dissertations; or other writings will be
      made public without the express prior consent of Consultant.

  11. Right ~o Subcontract. Consultant may not subcontract to third parties any of the deliverables
      hereunder, unless Consultant first receives the written consent of Client.

  12. Disclosure nn Consultan~'s Websi~e. Unless Consultant first obtains Client's consent in
      writing to the contrary, Consultant may not list the identity of Client in the "Representative
      Client" section on Consultant's website or in Consultant's other promotional materials.
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 6 of 18 PAGEID #: 27




  13. Taxes. Client shall be responsible for any sales, use, excise, value-added services,
      consumption or other tax, during the term of this Agreement, that is assessed on the provision
      of the Services as a whole or on any particular one of the Service received by Client.

   l4. ?'er►n and Termination.
       14.1.        Tenn. This Agreement shall remain in effect until all the Services have been
            completed by Consultant, unless earlier terminated by either of the Parties as provided
            herein.

      14.2.     Termination.
         (a) If Client believes that Consultant is not fulfilling its obligations under this
             Agreement in some material respect and it intends to terminate this Agreement,
             Client will provide Consultant with a written notice providing ten days to correct the
             situation. If the situation is not corrected within that time or a mutually agreed upon
             time period, Client may immediately terminate this Agreement.
         (b) Notwithstanding anything to the contrary contained herein, Client may ternunate
             this Agreement immediately without providing notice if Consultant violates any of
             its confidentiality obligations or if Client, in its reasonable discretion, otherwise
             determines that the situation cannot be corrected within the notice period.
         (c) With respect to the Project, Client may terminate this Agreement upon 30 days'
             advance notice for any reason or no reason at all. A termination by Client shall not
             affect Client's obligation to pay for unpaid fees that were earned and expenses
             accrued by Consultant prior to the effective date of such termination and in
             accordance with the terms of this Agreement.

  15. Force Majeure. Noncompliance with any obligation under this Agreement for reasons of
      force majeure (such as acts, regulations or laws of any government; war or civil commotion
      or deswction of production facilities or materials; fire, earthquake or storm; labor
      disturbances; failure of public utilities or common carriers, and any other causes beyond the
      reasonable convol of the Parry affected) shall not constitute a breach of this Agreement.

  16. Work ,for Hire. All new or original work product, documents, computer programs, source
     code, software products or systems that are developed by Consultant in the course of
     providing the Services, and all patents, copyrights and other intellectual property rights that
     derive from the Services, shall be the exclusive property of Client (the "Work Product") and
     shall be considered "work for hire" under pertinent copyright and intellectual property laws.
     Consultant represents and warrants that the Sen~ices and the Work Product will not violate,
     infringe upon, or misappropriate any third party's intellectual property, proprietary, or
     contractual rights. Consultant hereby assigns all copyrights and intellectual property rights in
     the Work Product exclusively to Company. To the extent the Work Product contains any
     intellectual property of Consultant, Consultant hereby grants Company anon-exclusive, non-
     assignable, royalty-free, perpetual license to use such intellectual property.

  17. License. All pre-existing intellectual property used by Consultant in the implementation of
      this Agreement shall remain the sole property of Consultant. Consultant hereby grants to
      Client a perpetual, worldwide, royalty free (except for the payments described elsewhere
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 7 of 18 PAGEID #: 28




      herein), non-exclusive license to use, but not to sell, transfer or sublicense, such intellectual
      property insofar as necessary to enable Client to realize intended benefits of the Services
      provided by Consultant hereunder, provided that this license does not apply to tiny
      trademazk, service mark, trade name or corporate name owned or used by Consultant or any
      of its affiliates. All written material provided to Client by Consultant is protected under
      copyright law.

  18. Insuranre/LiabiCit~~. Consultant agrees to carry at all times during the effectiveness of this
      Agreement professional liability insurance coverage in amounts na less than $1,000,0O0
      USD per occurrence and $3,000,000 USD in the aggregate.

  l9. Aereemenr Nor to Hire. Consultant and Client agree that they will not, and will not permit
      any affiliated institution to employ, or offer to employ, any of the persons employed by
      Consultant or Client, likewise, until after the expiration of one year after termination of this
      Agreement.

  20. Interpretation ofAgreement. Venue. This Agreement shall be governed by and interpreted in
      accordance with the laws of the State of Ohio, excluding its choice of law provisions. The
      Parties agree that the sole and exclusive venue for any claims arising out of this Agreement
      shall be a court of competent jurisdiction located in Franklin County, Ohio.

  21. Entire Agreement. This Agreement, including all exhibits represents the entire agreement of
      the Parties and any amendments must be in writing and executed by both Parties. In the event
      of a conflict between this Agreement and any of the exhibits, the term of this Agreement
      shall prevail.

  22. No Excluded Persons. Consultant warrants and represents that at the time of entering into this
      Agreement and throughout its term, neither it nor any of its employees, officers, directors,
      contractors, subcontractors or agents ane ineligible persons identified on the General Services
      Administrations' List of Parties Excluded from Federal Programs (available through the
      Internet at http:llwww.arnet.gov/epls) or the HHS/OIG List of Excluded IndividualslEntities
      (available through the Internet at any successor Internet sites). In the event Consultant or any
      of its employees, officers, directors, contractors, subcontractors or agents ("Personnel")
      becomes an ineligible person after entering into this Agreement or otherwise fails to disclose
      its ineligible person status, Consultant shall (l) immediately notify Client of such ineligible
      person status and (2) Client may immediately terminate this Agreement.

 23. Counterpans. This Agreement may be executed in multiple counterparts.

 24. Severabilit~~. If a court of competent jurisdiction holds that any provision of this Agreement
     is illegal, unenforceable, or invalid, in whole or in part, for any reason, the validity and
     enforceability of the remaining provisions, or portions of them, will not be affected.

 25. Con ict o~lnterest. As of the Effective Date, Consultant represents that it is unaware of any
     circumstances that constitutes an actual or potential conflict of interest, such as an
     engagement by a competitor, or that would otherwise impair Consultant's ability to provide
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 8 of 18 PAGEID #: 29




         objective assistance. During the term of this Agreement, Consultant may be requested to be
         engaged by~ parties Which, althaugh not competitors of Client, may involve interests which
         are not consistent with the interests of Client. Consultant agrees that it will not accept an
         engagement ~epreseaang an actual or potential conflict of interest which involves the same or
         similar subject matter of this Agreement or the Proposal, without first obtaining a written
         waiver of such conflict by Client.

     26. Compliance w~ir/~ La►+~s. It is the intent of the PaRies to comply fully with all applicable
         federal, state and Iocal laws, and each Party shall comply with all such Iaws in the conduct of
         their respective obligations under this Agreement.

             'This Agrcement has been executed by Company and Consultant, each duly authorized ~o
     enter into this Agreement, to be effective as of the Effective Date.



     Client GRO           CITY SURG RY CENTER, LLC

     Signature:

     Name:        ~ 1'QS~11~~ ~~G~ ~ ~ u r U~ SC'

     Tide:        ~l((~lt~l~C~4/~~ ~~C~li/,t

     Consultant              LIV N                  CARE CONSULTIIIG, LLC

     Signature:

     Name:        `f\Q►i G~C~ ~ (     ~IsP..Y'

     Title:   ~re51 ~Y~t
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 9 of 18 PAGEID #: 30




                                           EXHIBIT A
                                         THE SERVICES

  A.1 Pre-Openi~tg of the Surgery Ce►tter:
     • Facility evaluation, planning, and design support, monitor progress of consuvction,
         participate in inspections, and obtain the certificate of occupancy
     • Work with architects to ensure swell-designed facility that supports efficient operations
      • Assist in preparation/development of policies and procedures, job descriptions, etc.
      • Ensure accreditation/certifications, licensures, and all other approvals required are
         obtained for timely opening of the Surgery Center
     • Assist in recruiting, training, and educating staff
     • Assist in equipment and supply acquisition and set up
     • Assist in scheduling system set up and implementation
     • Assist in billing implementation
     • Provide and assist in implementation of sustainable system and processes, such as
         education, infection control, etc.
      ~ Review the Surgery Center's existing governance structure and make recommendations
         regarding necessary management positions and personnel to support efficient operations
     • Assist in recruiting a permanent administrator and provide training and mentoring to
         ensure a smooth transition of the role
      ~ Assign an Executive Sponsor and place a Project Director and Clinical Educator on site
     • Place Content Matter Experts (CME) on site as needed to assist with:
            o Facility Design
            o Operations
            o Scheduling
            o Sterile Processing
            o Business Operations
            o Regulatory Standards

  A.2 Opening and Firsr Year of Operation:
     • Ensure on-time opening during the third quarter of 2017 and smooth startup and ramp-up
        phase
     • Smooth transition to aself-sufficient management model -all staff and administration
        working for the Surgery Center
     • As requested, place an Interim Administrator on site, on a full-time basis if needed, and
        until the Facility Administrator is ready to manage facility
     ~ Consultant will provide ongoing support by senior staff to ensure that milestones are met,
        governance models are in place, and quality assured.
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 10 of 18 PAGEID #: 31




  A.3 Project Team

  The Project Team consists of the following members:

         Executive Sponsor -Gerry Biala, Senior Vice President, 1-3 days per month for 18
         months. Gerry will be responsible for the Project and overall client satisfaction. He will
         assist the project director with governance issues and meet with the board monthly.

     Additional project team members will include:
     • Facility Consultant -Randy Heiser, President, 1-2 days per month for 2-4 months to
       oversee the facility design phase of the Project.
     • Project Director -Anne Roy, Vice President, 2 weeks per month for 12-18 months. Anne
        will be responsible for regulatory standards, accreditation, governance issues, and overall
        Project management.
     • Interim Administrator - on-site assistance, full-time for up to 18 months, as requested by
       Client to accomplish all organization, business, supply chain, and recruitment functions
       of the Project.
     • Clinical Educator - on-site assistance, full-time for 4 months (2 months prior to opening
       and 2 months after opening) to educate and vain new staff and to establish orientation
       and competency checking processes.
     • Various CMEs - on site as needed to assist with operations. education, business
       operations, regulatory standards, etc.

     Consulting profiles for Mr. Biala, Mr. Heiser, and Ms. Roy, as well as consultants that may
     be assigned to the Project Team, can be found in the Proposal.

  A.4 Project Start-Up
     • Upon execution of this Agreement, Consultant wi11 immediately place an experienced
         interim administrator on site. Facility evaluation and design assisttu~ce will begin
         immediately. Additional consulting assistance will begin within the first month of the
         Project.
     • The Project Director will prepare a detailed work plan with clear milestones within the
         first two weeks on site. This plan will be reviewed with the board initially and then
         monthly thereafter to ensure the Project is progressing on time.
     • At all times during the Project, members of the Project Team will serve on an as-needed
         basis as determined by Client in cooperation with Consultant. Client may request that
         Consultant either remove or replace a Project Team member assigned by Consultant to
         the Project, upon providing atwo- week notice in writing to Consultant, unless the
         Project Team member's conduct is so egregious in nature that immediate removal or
         replacement is required. Client will not be required to pay fees or expenses for any
         Consultant personnel after removal from the Project Team.
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 11 of 18 PAGEID #: 32




                                          EXHIBIT B
                             PROJECT COSTS AND PAYMENT SCHEDULE

      The consulting fees for the Project are noted below. Consultant will only be charged for actual
      time spent on site by the Project Team. All assignments set forth below are based on estimated
      times and may change as needed or requested by Client.

      B.1 Consulting Fees and Expenses

       •    Executive Sponsor - on site 1-3 days per       $3,000 per day plus out-of-pocket expenses*
            month for 18 months
        ~   Facilit~~ Consultant - on site 1 -2 days per   $3,000 per day plus out-of-pocket expenses*
            month for 2-4 months
       •    Project Director - on site 2 weeks per         $8,000 per week   plus out-of-pocket
            month for 12-18 months                         expenses*
       •    Interim Administrator - on site, full-time     $8,000 per week** plus out-of-pocket
            for u to 18 months                             ex nses~`
       •    Clinical Educator - on site, full-time for 4   $7,500 per week** plus out-of-pocket
            months (2 months prior to opening and 2        expenses*
            months after o nin )
       •    Content Matter Experts - on-site               $2,500 per day plus out-of-pocket expenses*
            assistance as needed in various areas

     *Out-of-pocket expenses include Project Team member travel, lodging, vansportation> on-site
     per diem maintenance, telephone charges, copying, postage/shipping, etc. The out-of-pocket
     expenses will be dependent upon amount and timeliness of in-house assistance and variable
     travel expenses over the course of the Project.

     **Weekly is typically defined as four days per week, at least ten hours per day, allowing the fifth
     day for travel to/from their place of residence. The Project Team member scheduled for this type
     of Project typically will work a weekly schedule of Monday through Thursday or Tuesday
     through Friday. The four-day schedule is negotiable. Consultant recognizes six national holidays
     that may fall during the contract {New Year's Day, Memorial Day, Independence Day, Labor
     Day, Thanksgiving Day, and Christmas Day). if one of these holidays falls during the weekly
     schedule, and it is mutually agreed upon that the Project Team member should work the holiday,
     20% of the weekly fee will be billed for this time. If it is mutually agreed upon that the Project
     Team member should not work the holiday, 20~ of the weekly fee will not be billed for that day.
     Time away from the Project for Consultant company meetings, vacations, or other factors will
     not be charged.

     **Client will provide housing, meals, and transportation expenses for the Project Director,
     Interim Administrator, and Clinical Educator during their presence on site. Out-of-pocket
     expenses may also include administrative support, telephone charges, copying, postage, etc.
     Travel expenses include travel from place of residence to Project city, and to and from Project
     while on site. In most cases, this requires use of an automobile. Consultant will use whatever
     means necessary to keep expenses at a minimum, including use of advanced, low-priced
       Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 12 of 18 PAGEID #: 33




             ticketing, and use of monthly hotel rates or hospital-owned/recommended housing
             (efficiency/studio) with housekeeping service. Housing must be reasonably furnished and
             equipped for weekday use (free Internet; light cooking capability - a microwave, coffee maker,
             and refrigerator at a minimum), safe, and relatively convenient to the hospital. If housing is a
             weekly hotel room or suite, accommodations should be made for the Project Director, Interim
             Administrator, and Clinical Educator to store things on the weekends.

             B.2 Payment Schedule
                • Consulting fees for the Executive Sponsor, Facility Consultant, and CMEs will be billed
                    monthly based on time spent on site the previous month.
                • Consulting fees far the Project Director, Interim Administrator, and Clinical Educator
                    will be billed one month in advance.
                ~ Reasonable and pre-approved out-of-pocket expenses will be billed monthly as incurred.

             Invoices for the consulting fees and out-of-pocket expenses will be sent via e-mail.




             v~,
              ~~
' ;,             ;-                                  :, ,
  ~~            iii. ;,                                      i` .~-
    Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 13 of 18 PAGEID #: 34




                                                           EXHIBIT C

                                           BUSINESS ASSOCIATE AGREEMENT
                                                      BETWEEN
                                          GROPE CITY SURGERY CENTER, LLC
                                                        AND
                                       SULLIVAN HEALTHCARE CONSULTING, LLC

      This Business Associate Agreement tthis "Agreement") is entered into and effective this _, day of October, 2016
      ("Effective Date") by xnd between Grove City Surgery Center, LLC i"Covered Enpty"), and Sullivan Healthcare
      Consulting, LLC t"SHC" or "Business Aswciate").

      WHEREAS, Business Associate and Covered Entity have entered into a relationship {the "Underlying
      Relationship")and to the extent Business Associate will be, on behalf of Covered Entity, performing or assisting in
      performing a function or acti~~ity involving the use or disclosure of individually identifiable health information or
      another function regulated by 45 C.F.R. Parts 160-164, or otherwise performing services requiring the disclosure of
      individually identifiable health information to Business Associate (the "Services") the parties agree to comply with
      this Agreement;

      WHEREAS, for purposes of providing the Services identified above, Covered Entity may disclose to Business
      Associate. and Business Associate may ux, Protected Health Information ("PHI"), as that term is defined in
      Regulations:

      Vb'NEREAS. Covered Entity's disclosure of, and Business Associate's use of, such PHI is in fur[herance of [he
      business operations of Covered Entiq~, treatment of Covered Entity patients, or the payment for services provided by
      Covered Entity;

      NOW, THEREFORE, for purposes of complying with the Regularions, the parties hereby agree as follows:

           I.   llef`~nitions.

      A.        For purposes of this Agreement, Protected Health Information or PHl as defined by the Health Insurance
                Portability and Accountability Act of 1996 ("HIPAA") regulations on patient privacy, confidentiality,
                security, transacvons and unique idenrifiers, including 45 C.F.R. Parts 160 through 164, as rerised and
                amended from eime w umc (ihc "Regulauuns'), at 45 C.F.R. §10.103, shall mean information that is
                rxeived by Business Associate from, or created or received by Business Associate on behalf of, Covered
                Entity.

      B.        All other terms used, but not otherwise defined herein shall have the same meaning as those terms in the
                Regulations, limited to the eatem such arms are applicable to the obligations of the parries with respect to
                PHI creaeed or received by Business Associate on behalf of Covered Entity.

       II.      Duties &Responsibilities of Business Associate

      A.        Except as otherwise limited in this Agreement, Business Associate may use and/or disclose PHl to perform
                the Services far, or on behalf of, Covered Entity as contemplated and necessary to perform services in the
                Underlying Relationship, provided such use or disclosure would not violate the Regulations. Business
                Associate agrees not to use or further disclose PHl other than as authorized by this Agreement or as
                required by law, and acknowledges that any such unauthorized use or disclosure may be a violation of
                federnl law and may trigger penalties as set forth in the Regulations and in 42 U.S.C. 17931. Business
                Associate shall not use or disclose PHI in a manner that would not be permissible under the Regulations if
                done by Covered Entity, except for the purposes specified under 3ecpon II(B) below.




0
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 14 of 18 PAGEID #: 35




   B.       Unless otherwise limited by this Agreement, Business Associate may:

            1.       Use the PHI in its possession for the proper management and administration of Businoss Associate
                     or to carry out its legal responsibilities.

            2.       Disclose the PHl in its possession for the proper management and administration of Business
                     Associate or to carry out its legal rosponsibilitics, if (a) such dixlosure is required by !aw or (b)
                     Business Associate obtains reasonable assurances from the person to whom the information is
                     disclosed that it will be held confidentially and used or fuRher disclosed only as required by law or
                     for the purposes for which it was disclosed to the person and that the person will notify Business
                     Associate of any instances of which it is aware in which the confidentiality of the information has
                     been breached.

   C.      Business Associate may not:

                    Use or disclose PHl in any manner that would constitute a violation of 45 C.F.R. Parts 160 or I64.

           2.       Use PHl to provide data aggregation services.

           3.       Sell PHI, unless provided patient authorizations from Covered Entity pursuant to and in
                    compliance with 45 C.F.R. 164.508(a)(4), expressly permitting such sale.

   D. Business Associate is requirtd to Disclose PHI:

           1.       When required by HHS under the provisions of HIPAA to investigate or deternune Business
                    Associate's compliance with the Regulations.

           2.       To the Covered Entity to allow Covered Entity to meet its requirements to satisfy an individual's
                    request for an electronic copy of PHI, as described in 45 C.F.R. 164.524(c)(ii).

   E.      When using or disclosing PHI or when requesting PHI, Business Associate must make reasonable efforts to
           limit PHI to the minimum necessary to accomplish the intended purpose of the use, disclosure, or request,
           pursuant to and subject to the exceptions provided in 45 C.F.R. 164.502(b).

   F.      Business Associate shall implement and use appropriate safeguards to prevent uses or disclosures of PHI
           other than as provided for by this Agreement, and comply, where applicable, with the applicable security
           standards in 45 C.F.R. Part 164, Subpart C, with respect to electronic PHI to prevent use or disclosure
           of the information other than as provided for in this Agr~ment. Upon request, Business Associate shall
           provide to Covered Entity a written descripgon of such safeguards.

  G.       If Business Associate becomes aware of any unauthcxized use, disclosure, acquisition or access of PHI, or
           any breach of unsecured PHl as described in Section Il(P), it shall report such incident to Covered Entity
           in wrigng without unreasonable delay, and in no case later than five (5) business days after the discovery of
           such incident. The report should, at minimum, include (i) Subcontractor name and point of contact
           information, (ii} description of what happened, including the date of the incident and the date of the
           discovery of the incident, if known, ti~i) description of the types of unsecured PHI that were involved in the
           incident, and (iv) description of what Subcontractor is doing to investigate the incident and to protect
           against any funkier incidents. Business Associate shall also mitigate, to the extent practicable, any harmful
           effect that is known to Business Associate of such incident.

   H.      Business Associate shall require that the subcontractors that create, receive, maintain or transmit PHI on
           behalf of Business Associate, agree to the same restrictions and conditions that apply to Business
           Associate with respect to such information and comply with the applieable security standards in 45
           C.F.R. Part 164, Subpart C, by entering into a business associate agreement with all subcontractor
           business associates as provided in 45 C.F.R. 164.504te)(5) and shall notify Covered Entity of any
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 15 of 18 PAGEID #: 36




         subconvactor~ who shall receive or access PHl pursuant to this Agreement upon request from Covered
         Entity.

        Within fifteen {15) business days of a written request by Covered Entity, Business Associate agrees to
        comply with Covered Entity's request to accommodate an individual's access to hisfier PHI that is
        maintained by Business Associate in a Designaud Record Set, to the extent necessary to assist Covered
        Entity to fulfill its obligations under 45 C.F.R. 1b4.524. In the event an individual contacu Business
        Associate diroctly about the access to PHI, Business Associate will not provide access to the individual but
        shall forward such request to Covered Entity within five (5) business days of such contact.

        Within fifteen (IS) business days of a written request by Covered Entity, Business Associate agrees to
        comply with Covered Entity's request to make amendments to PHI that is maintained by Business
        Associate in a Designated Record Set, to the extent necessary to assist Covered Entity to fulfill its
        obligations under 45 C.F.R. 164.526. Business Associate shall promptly incorporate any such amendments
        into the PHI. In the event an indi~~dual contacts Business Associate directly about making amendments to
        PHI, Business Associate will not make any amendments to the individual's PHI but shall either promptly
        forward such request to Covered Entity or advise the individual to contact Covered Entity directly to make
        such request.

  K.    Business Associate shall keep a record of disclosures of any PHI, including PHI maintained elec~ronically,
        to any entity outside of Business Associate and Covered Entity and agrees to make information regarding
        dixlosures of PHI available to Covered Entity within fifteen (15) days of a written request by Covered
        Entity. Business Associate shall pmvidc, at a minimum, the following information: (i) the date of
        disclosure; (ii) the name of the entity or person who received the PHI, and the address of such entity or
        person. if knoWro; (iii) a brief description of the PNI disclosed; (iv) a brief statement regarding the purpose
        and explanation of the basis of such disclosure and (v) the names of all individuals whose PHI was
        disclosed.

  L.    Business Associate agrees i[ shall comply with any reasonable voluntary restriction on use or disclosure of
        PHI accepud by Covered Entity under 45 C.F.R. 164.522(a), which is properly communicated to Business
        Associate to the extent that such restriceion may affect Business Associate's use or disclosure of PHI.

  M.    Business Associate shall make its internal practices, books and records relating to uses and disclosures of
        PHI and compliance with the HIPAA Regulations available to the Secretary of the U.S. Department of
        Health and Human Services or designee, for purposes of determining Co~~ered Entity's and Business
        Associate's compliance with the Regulations.

  N.    Upon the ternunation of the Underlying Relaponship, Business Associate shall return or destroy all PHI, in
        a manner approved by HHS for the proper deswction of PHI, and will retain no copies of such
        infom~ation. If such re[urn or destruction of PHI is not feasible, Business Associate agrees that the
        provisions of this Agreement are extended beyond termination to the PHI, and Business Associate shall
        limit all fwther uses and disclosures to those purposes that make the return or deswction of the PHI
        infeasible.

  O.    To the extent Business Associate is to carry out Covered Entity's obligations under the HIPAA
        privacy standards in 45 C.F.R. Part 164, Subpart E, Business Associate shall comply with privacy
        standards in 45 C.F.R. Part 164, Subpart E, that apply to Covered Entity in the performance of such
        obligation.

        Business Associate shall promptly report to Covered Entity any Security Incident with respect to
        Electronic PHI of which it becomes aware. The term "Security Incident" shall include, but not be
        limited to, (i) all successful attempts to gain unauthorized access to electronic PHI t"ePHI"), {ii)
        unwanted disruption or denial of service to systems that contain ePHI, (iii) unauthorized use of a
        system for the processing or storage of ePHI data, and (iv) changes to system hardware, firmware, or
        software characteristics without the owner's knowledge, instruction, or consent, except that, for
        purposes of the Security Incident reporting requirement, the term "Security Incident" shall not include
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 16 of 18 PAGEID #: 37




            inconsequential incidents that occur routinely, such as scans, "pings" or other unsuccessful attempts to
            penetrate computer networ~:s or servers containing ePHi.

   Q.       Business Associate shall immediately, but in no event later than five (5) business day+, notify Covered
            Entity of any occurrence, event or fact that could reasonably be considered an indication that a breach
            of unsecured PH1 has occurred, including the date and time of the discovery and as much information
            regarding the suspected breach as is available. Business Associate shall also, thereafter, undertake an
            investigation of whether a breach of unsecurod PHI did occur, and apprise Covered Entit~~ of the
            results of the investigation on an ongoing basis. Business Associate shall cooperate fully with Covered
            Entity in Covered Entity's investigation and shall provide any additional information requested by
            Covered Entity in connection with the breach. if Covered Entity determines that a breach of
            unsecured PHI has occurred, H~hich shall be determined in Covered Entity's reasonable discretion,
            Business Associate shall, at Business Associate's cost, take all action, which is reasonably requested by
            Covered Entity to mitigate the breach and to prevent further breaches of unsecured PHI. In addition to
            any indemnification in Section IIl, Business Associate shall also bear all costs incurred b~• Covered
            Entity to investigate and make required notifications of any breach of unsecured PHI by Business
            Associate.

   R.       Business Associa[e shall ensure that the PHI resides at all rimes on servers located in the continental Uniud
            States of America and is not accessed by, or otherwise disclosed to, any entity or person located outside of
            the United States of America.

   S.      Business Associate agrees that Covered Entity has the right to audit, upon reasonable advance notice,
           Business Associate's compliance with the Regulations and the obligations and requirements of this
           Agreement. Business Associate shall further provide copies of any SOC I or SOC II audit reports promptl}~
           after such reports become available, but not less than annually.

   III.    Indemnity

  Business Associate shall indemnify, defend and hold Covered Entity and its officers, governors, trustees, and
  employees harmless from any alleged third-party claim or penalty against Covered Entity and/or iu officers,
  governors, vustees or employeEs to the extent such claim or penalty arises from any unauthorized uses and/or
  disclosures of PHI related to the acts or omissions of or its subcontractors.

   IV.     Termination

  Notwithstanding any other provisions of this or any other agreement between Covered Enut}~ and Business
  Associate, Covered Enpty may immediately terminate this Agreement and the Underlying Relationship if $usiness
  Associate has materially violated iu responsibilities regarding PHl under this Agreert~nt and has failed to provide
  satisfactory assurances to Covered Entity within ten i10) days of occurrence of such material violation that the
  violation has been cured and steps taken to prevent its recurrence.

    V.     Governing l.aw

  This Agreement is made pursuant to and shall be conswed and enforced in accordance with the laws of the State of
  Ohio, without regard to its choice of law principles. Any action arising out of or related to this Agreement shall be
  brought exclusively in the state or Federal courts located in Franklin County, Ohio, and each party consents to 'the
  exclusive jurisdiction and venue of such courts.

   VI.     Amendment

  This Agreement may be amended only in a written document signed by both parries, Notwithstanding anything
  contained herein to the contrary, to the extern that any provision of this Agreement is in conflict with any law,
  regulations, rule or administrative policy of and• governmental entity, this Agreement will have been deemed to have
  been amended in order to bring it into conformity with these provisions.
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 17 of 18 PAGEID #: 38




   VII.     Assignment

   This Agreement may nat be assigned by either party without the prior writtcn consent of the other pany. Except for
   the prohibition on assignment contained in the preceding sentence. this Agreement shall be binding upon and inure
   to the benefits of the successors and assigns of the parties hereto.

  VIII.     Wai~~er of Breach

   The waiver by either party of a breach or a violation of this Agreement shall not operate as, or be construed to be, a
   waiver of any subsequent breach of the same or other provision hereof. No waiver shall be effective against any
   party hereto unless in a writing signed by the party.

   IX.      Survival

   The responsibilities of Business Associate under this Agreement shall survive termination of this Agreement
   indefinitely.

    X.     No Third-Party Beneficiaries

  Nothing express or implied in this Agre~tnent is intended or implied to confer, and nothing herein shall confer, any
  rights, remedies, liabilities, or obligations whaucever upon any person or entity other than the parties hereto.

   Xl.     Severabillty

  If any provision of this Agreement is held invalid, the remainder of this Agreement shall not be affected unless the
  invalid provision substantially impairs the benefits of the remaining provisions of this Agreement.

  Xll.     Notices

  Notices or communications required or pemtitted by this Agreement or by law to be served on or given to any party
  hereto by another party to this Agreement shall be in writing and shall be deemed duly served when personally
  delivered or mailed by certified or registered mail (postage prepaid) m sent by any nationally recognized overnight
  courier service (charges prepaid), addressed as follows:

           U w Covered Entity:        Grove City Surgery Cenur, LLC
                                      C/O Deb Kuntz MBA. BSN, RN
                                      Senior Director Joint Venwns
                                      OhioHealth Neighborhood Care
                                      1$0 E. Broad Sveet
                                      Columbus ,Ohio 43215

      U to Basiness Associate:        Sullivan Healthcare Consulting, LLC
                                      Attn.: Randall Heiser, President
                                      2655 Nonhwinds Parkway
                                      Alptwretta, Georgia 30009


                                          SIGNATURES ON NEXT PAGE
Case: 2:19-cv-04629-EAS-CMV Doc #: 1-1 Filed: 10/18/19 Page: 18 of 18 PAGEID #: 39




   III' WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly executed in its namc and
   on its behalf as of the Effective Dau.

   "COVERED ENTITY"                                      `BUSIIVFSS ASSOCIATE"

   GR            CITY SURGE Y C         LLC              SULLNAN HEALTHCARE CONSULTING, LLC


   Si      ure                                           Signature
           .~.1GS ~P~1      C/9~A2v~ d
   Printed Name                                          Printed Name of Authorized Representative
        iQr~ovv jA~~~         Lr~~~
   Title                                                 Tide
   Da—~~~~
                                                         Dace




  orxu~x~+~saa~
